         Case 1:19-cv-11783-FDS Document 32 Filed 04/23/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
LAURA DRIESSEN and                        )
MICHAEL DRIESSEN,                         )
individually and on behalf of             )
A.D., their minor child,                  )
                                          )
       Plaintiffs,                        )
                                          )                  Civil Action No.
       v.                                 )                  19-11783-FDS
                                          )
GLAXOSMITHKLINE LLC,                      )
                                          )
       Defendant.                         )
__________________________________________)


                     ORDER GRANTING MOTION TO WITHDRAW

SAYLOR, C.J.

       On April 22, 2020, counsel for plaintiffs, Tobias L. Millrood of Pogust Millrood, LLC,

filed a motion to withdraw as counsel due to his inability to contact plaintiffs. The motion to

withdraw is GRANTED, effective 60 days from the date of this order—that is, as of June 22,

2020. The plaintiffs are directed to file a notice of change of address with the Court providing

updated contact information. Plaintiffs shall be deemed to be representing themselves as of June

22, 2020, unless new counsel enters an appearance on their behalf.

So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: April 23, 2020                                Chief Judge, United States District Court
